DETAILED ACTION
	This Office action is in response to the filings of 30 November 2021.  Claims 1-11, 14-16, and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 14-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant argues with respect to independent claim 1 on pages 7-10 of the remarks.  Specifically, Applicant argues that the previously cited Kinsella reference (US Publication 2012/0124079) fails to disclose “saving the first workspace, the saving including automatically generating a first workspace name and using the first workspace name for saving the first workspace”, “wherein the first workspace name is based on a history of workspace names provided by the user, wherein the workspace names provided by the user are for workspaces that are similar to the first workspace”, and “wherein the first workspace name is further generated based on applications that are currently open within the first workspace”.  Applicant argues the perceived differences between the claimed “workspace” and the “calendar entry” of Kinsella (remarks at 8-9), and the naming rules for generating filenames as in Kinsella, with respect to the claimed “applications that are currently open within the first workspace” as claimed.  The examiner agrees with Applicant’s assertions as to the differences of the claimed invention and the prior art.  The cited prior art fails to adequately disclose a plurality of open applications within a workspace, and automatically generating a first workspace name “based on applications that are currently open within the first workspace”.  

Independent claims 15 and 18 recite limitations similar to those of independent claim 1.  As a result, claims 1-11, 14-16, and 18-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145